DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchla (US 6150600 A). 
	Regarding claim 16, Buchla discloses a sensing system to sense pressure for an electronic drum pad (col. 3, lines 15-17), the sensing system comprising: a plurality of drum pad sensors (col. 3, lines 20-35 and Fig. 10, where the induction loops cooperating with the LC resonant circuits in the mallet represent the sensors), wherein each sensor comprises: a passive resonant circuit (col. 2, line 65 – col. 3, line 15), an active resonant circuit (col. 2, line 65 – col. 3, line 15); wherein the passive resonant circuit having a resonant frequency, the active resonant circuit being configured to excite the passive resonant circuit at the resonant frequency (col. 2, line 65 – col. 3, line 
	Regarding claim 18, Buchla discloses: wherein each of the passive resonant circuit and the active resonant circuit comprises a coil with first and second windings in opposite senses, and wherein the first and second windings are on opposite sides of a central axis of the drum sensor (Figs. 5 and 8).  
	Regarding claims 19 and 20, Buchla discloses the claimed invention (col. 11, lines 24-65).
	Regarding claim 21, Buchla discloses the claimed invention (Figs. 5 and 8).
	Regarding claim 22, Buchla discloses the claimed invention (col. 8, lines 40-50; Figs. 5 and 11).
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-9, 11-14, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US 4852443 A) in view of Buchla (US 6150600 A). 	Regarding claim 1, Duncan discloses an electronic drum (Abstract; Fig. 1), comprising: a bottom member (B); a drum head (C); a drum sensor comprising: a first .  
	Duncan does not mention explicitly: said first electrode is a passive resonant circuit, said second electrode is an active resonant circuit; wherein the passive resonant circuit having a resonant frequency, the active resonant circuit being configured to excite the passive resonant circuit at the resonant frequency; wherein said at least one sensor driver is configured to drive the active resonant circuits with an RF drive signal at the resonant frequency; and  said signal from the driven sensor for sensing a position and/or velocity of the associated drum pad is a RF signal.
	Buchla discloses a sensing system using resonance frequency sensing to determine the position of a mobile object with respect to a fixed reference object (Abstract; col. 3, lines 15-17), comprising: a passive resonant circuit (col. 2, line 65 – col. 3, line 15), an active resonant circuit (col. 2, line 65 – col. 3, line 15); wherein the passive resonant circuit having a resonant frequency, the active resonant circuit being configured to excite the passive resonant circuit at the resonant frequency (col. 2, line 65 – col. 3, line 15); wherein said at least one sensor driver is configured to drive the active resonant circuits with an RF drive signal at the resonant frequency (Fig. 1, part 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Duncan by substituting Buchla’s resonance frequency sensing technique for Duncan’s drum sensor to arrive the claimed invention. Doing so would provide an inductive location sensors that can be applied to an electronic percussion instrument and to expand the capability of the percussion instrument (Buchla, col. 2, lines 21-26).
	Regarding claims 2-3 and 6-8, Duncan in view of Buchla renders the claimed invention obvious (see Duncan, Fig. 5 and related text; also see discussions for claims 18-22 above).
	Regarding claims 9, 11-14 and 23, Duncan discloses the claimed invention (Figs. 1 and 5).
	Regarding claims 17, Duncan in view of Buchla renders the claimed invention obvious (see Buchla, col. 2, line 66 – col. 3, line 36).
	
Allowable Subject Matter
6.	Claims 4, 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837